Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7,8,10-15,17,18,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Zhang (USPGP 2017/284813).
Regarding Claims 1,11 Zhang discloses a method comprising:
receiving a passenger request S310 to reserve an elevator car of an elevator system to travel to a targeted destination;
determining at least two different travel options S320 to the targeted destination based on a plurality of elevator car travel plans comprising at least two elevator cars having different travel ranges (Fig. 2);
outputting the at least two different travel options S330 to an interactive display; and
reserving at least one of the at least two elevator cars responsive to a user selection of one of the at least two different travel options S340.


Regarding Claims 3,13 Zhang discloses the estimated travel time is a route travel time that incorporates an estimated transfer time between two or more of the elevator cars on a transfer floor (see Path B, Fig. 2).
Regarding Claims 4,14 Zhang discloses the estimated travel time incorporates an estimated travel time from a data entry location to an elevator entry point for each of the at least two different travel options (from Step 1 of each Path, Fig. 2).
Regarding Claims 5,15 Zhang discloses the estimated travel time incorporates an estimated arrival time of an elevator car at an elevator entry point for each of the at least two different travel options (para. 0062, “predicted time that each lift of each lift group operates to a corresponding floor”).
Regarding Claims 7,17 Zhang discloses transferring a sequence of instructions S350 to a mobile device associated with the passenger request based on the user selection of one of the at least two different travel options (Fig. 2); and updating an estimated arrival time at the targeted destination on the mobile device as a user of the mobile device progresses (implicit in navigation maps displayed on mobile devices).
Regarding Claims 8,18 Zhang discloses updating at least one of the elevator car travel plans of the at least one elevator car associated with the user selection (implicit in navigation maps displayed on mobile devices). 
Regarding Claims 10,20, Zhang discloses the at least two different travel options are identified based on minimizing one or more changes to estimated travel times provided to one or more previously reserved passengers and/or anticipated delays due to time of day/congestion (para. 0062).





Allowable Subject Matter
Claims 6,9,16,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837